Citation Nr: 1223769	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2009 rating decision of the Waco, Texas Regional Office (RO). 

The Board notes that although the Veteran initially filed a claim for service connection for depression, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that service connection for traumatic iritis, right eye (also claimed as a right eye disability) was denied in the February 2009 rating decision.  The Veteran filed a timely notice of disagreement with the denial and a Statement of the Case was issued in January 2010.  In February 2010, the Veteran submitted his VA Form 9 Substantive Appeal.  However, in a February 2011 rating decision, service connection for right eye cataract was granted effective October 12, 2010.  In an April 2011 rating decision, an effective date of November 7, 2007 was granted for service connection for right eye traumatic cataract.  As the benefits sought on appeal have been granted, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  A low back disability was not manifest in service and is not otherwise attributable to service.

2.  A diagnosis of PTSD is not shown by the record.  

3.  A psychiatric disability other than PTSD was not manifest in service and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

3.  A psychiatric disability other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in December 2007. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service treatment records have been obtained.  We also note that the Veteran has been afforded an adequate VA examination for his psychiatric claims.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim for service connection for a low back disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran has a low back disability that is attributable to service such as to require an examination, even under the low threshold of McLendon.  In this regard, the more probative evidence establishes that any current low back problems are caused by non service related factors.  As such, a VA examination is not warranted to address the issue for service connection for a low back disability.  

We also note that the Veteran expressed that he received treatment at the Wichita Falls VAMC from November 1995 to September 2001.  The RO has attempted to locate these records.  However, they are unavailable for review.  It appears that all procedures to obtain the treatment records were followed.  As it has been determined that all efforts to obtain those records have been exhausted and that any further attempts would be futile, we conclude that the duty to assist has been met.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1); see 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  

The Veteran has asserted participation in combat while in Vietnam.  His DD 214 shows that he was pit operator.  However, while his DD 214 reveals that he was awarded several medals throughout service, none of the medals are indicative of combat service.  Aside from the Veteran's statements of combat related events, the record is devoid of any showing of combat service.  Even assuming, arguendo, that the provisions of 38 U.S.C.A. § 1154(b) are applicable, this statute does not absolve a claimant from the requirement of demonstrating a current disability which, as explained below, is not indicated by the evidence of record.  Regardless, in light of the Veteran's other inconsistent statements coupled with any credible supportive evidence, we find that the appellant did not engage in combat.  The provisions of 38 U.S.C.A. § 1154(b) do not apply.

ANALYSIS

The Veteran has appealed the denial of service connection for a low back disability, PTSD and a psychiatric disability other than PTSD.  After review of the evidence, the Board finds against the claims.  

The November 1968 separation examination revealed normal findings for the spine, other musculoskeletal and psychiatric.  At that time, the Veteran denied recurrent back pain, depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, and frequent and/or terrifying nightmares.  

In October 2001, the Veteran's screen for depression was negative.  Positive depression screening was shown in September 2002.  The Veteran reported intermittent back pain in June 2003.  The Veteran was found to have situational sleep disturbance in June 2004.  He complained of sleep difficulty at that time and discussed that he ran a business but was getting too old to do it.  

The Veteran was seen in January 2006 for complaints of intermittent low back pain.  It was related that he lifted objects up to 50 pounds daily at work and that he had problems for at least six months intermittently exacerbated with certain positions.  X rays revealed bilateral par fractures at L5 chronic.  

He reported involvement in a motor vehicle accident (MVA) in April 2006.  He complained of neck and low back pain.  In July 2006, he complained of depression since that accident and that the accident impaired his ability to work.  An assessment of depression, status post MVA with neck and back injury and low back pain chronic pars fractures at L5 was given.

Grade I spondylolisthesis at L5-S1 with neural foraminal stenosis was diagnosed in January 2007.  At that time, the Veteran was seen for complaints of neck and back pain following a motor vehicle accident in May 2005.  

In a November 2008 physical therapy evaluation, the Veteran gave a history of episodic low back pain dating back to 1967 -1969 when he was injured in service.  He also reported a motor vehicle accident three or four years prior.  

In the August 2010 VA examination, the Veteran reported depression once or twice a week.  He reported that his depression started over a year ago and that he thinks he primarily gets depressed about the economy, the government and his physical limitations.  He reported that his military occupational specialty was observer/fireman and that there was shooting all the time in Vietnam.  He related that he exchanged fire with the enemy about three to four times in a year.  He recalled having to jump from a plane with small arms fire, mortars and rockets going off.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed.  

The VA examiner opined that the Veteran's claimed stressor was as likely as not related to fear or hostile military or terrorist activities but that the Veteran's only PTSD symptoms were occasional nightmares of those traumatic experiences which have decreased over the years.  The diagnosis of adjustment disorder was consistent with a DSM-IV diagnostic criteria and supported by findings of the examination.  It was noted that the Veteran experienced depressed mood and anxiety in response to life's stressors such as a decrease in his business and his inability to work due to his physical pain.  The Veteran expressed that he was depressed about not being able to do the things he used to do.  No other mental disorder was found.  Post service stressors of divorce and family conflict with his brother were also noted.  The VA examiner concluded that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD but that his claimed stressor was as likely as not related to fear of hostile military or terrorist activity.  

Via various statements the Veteran has expressed that in October 1967 he hurt his back when he jumped from a plane while being fired at.  Per the Veteran, he managed to move to a ditch on the side of the runaway and passed out from the pain.  He woke up the next morning and walked to the base camp.  By the time he reached the base camp, the back pain had stopped.  He asserts that he did not report his injury but it has been painful on and off since that time.  

While in service, he claims they were shot at every night and that he found dead Vietnamese people in the wire each morning.  On an occasion, he saw American soldiers hanging from a tree, naked, bleeding and partially skinned.  He also relates being ambushed.  Per the Veteran, several of his buddies died that night and he can only sleep for a short period of time since then.  He relates seeing four to five bodies of American soldiers floating in the river.  According to the Veteran, he is depressed because of what he saw and did in service.  He reports psychiatric symptoms of suicidal thoughts, violent behavior towards others, nervousness, difficulty being around people, trouble sleeping, isolation, trouble breathing and anger.

Initially, the Board finds that service connection is not warranted for PTSD.  In this regard, a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  Here, the evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with VA regulations.  See 38 C.F.R. § 3.304(f).  His December 2004, October 2007 and February 2011 PTSD screens were negative.  Also, the August 2010 VA examiner opined that while the Veteran's claimed stressor was as likely as not related to fear or hostile military or terrorist activities, the Veteran's only PTSD symptoms were occasional nightmares of those traumatic experiences which have decreased over the years.  The VA examiner concluded that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  

Implicit in the claim is the Veteran's belief that he has PTSD.  We note that he is competent to report related symptoms.  He has not, however, established his competence to establish the existence of PTSD and he has not provided adequate lay evidence that would suggest the existence of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, his own assertions, without more, are not competent.  To the extent that the Veteran asserts that he has PTSD, the Board finds that the process of distinguishing diagnoses is a medically complex issue and beyond this Veteran's competence.  Buchanan v. Nicholson, 451 F. 3d 1331 Fed. Cir. 2006).

In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  We acknowledge that it has been found that the Veteran's claimed stressors were as likely as not related to fear of hostile military or terrorist activity; however, there is no competent evidence of a diagnosis of PTSD.  Under these circumstances, the Board must conclude that he has not met the regulatory requirements for service connection for PTSD.  

Furthermore, the Board finds that the more probative evidence is against a finding that the Veteran has a low back disability and/or a psychiatric disability other than PTSD that is related to service.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report pain, anxiety, isolation and depression but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his disabilities are related to service are not credible and that the more probative evidence is against the claims.  

To the extent that the Veteran attributes his disabilities to service, the Board finds that his assertions are not credible.  In this regard, the separation examination revealed normal clinical findings for the spine, other musculoskeletal system, and psychiatric.  The Veteran also denied recurrent back pain, depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, and frequent and/or terrifying nightmares at that time.  

Post-service evidence is devoid of a showing of complaints or treatment related to the back and/or mental health following active service until years thereafter.  The earliest mention of any mental health symptoms is in 2002 and back problems are shown no earlier than 2003.  The Board emphasizes the multi-year gap between discharge from active duty service (1968) and the initial reported symptoms related to the disabilities shown decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation and the Veteran's denial of pertinent pathology at separation.  The Board is not presented with silence alone.  

Regarding his back, the Veteran has reported having back problems since service from when he jumped from a plane.  However, at separation he specifically denied recurrent back problems.  Clearly, he has rendered inconsistent statements regarding his back which renders him an unreliable historian.  

Additionally, the evidence reveals that his current back problems have been attributed to non service related factors.  When he sought treatment for back pain in January 2006, it was noted that he lifted objects daily at work.  He reported back problems for at least six months intermittently.  The record also shows that he was involved in a motor vehicle accident in April 2006 in which he complained of back pain thereafter.  He did not report a history of back problems dating back to service at any time during these examinations.  Rather, it was not until 2008 when he was evaluated for physical therapy that he reported in service back problems while seeking treatment.  It is noted that his claim for compensation was filed in November 2007.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be less probative than his prior statements rendered for examination purposes.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

To the extent that the Veteran believes that he has a psychiatric disability that is related to service, the more probative evidence also shows otherwise.  In this regard, the Veteran's psychiatric complaints have consistently been attributed to non service related factors.  When examined in June 2004 it was found that he had situational sleep disturbance.  At that time, he reported concerns about his business.  He complained of depression since his motor vehicle accident in July 2006.  In his August 2010 VA examination, he expressed that his depression started over a year ago and that he was primarily depressed about the economy, the government and his physical limitations.  While adjustment disorder with mixed anxiety and depressed mood was diagnosed at that time, it was found that his depressed mood and anxiety was in response to life's stressors such as a decrease in his business and his inability to work due to his physical pain.  Family conflict to include divorce was also noted.  His adjustment disorder with mixed anxiety and depressed mood has not been linked to any service related events.  

Accordingly, the claims are denied.  The Board finds that the Veteran's assertions that his disabilities are related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, examinations were normal at separation, he denied pertinent symptoms at separation and post service manifestations are not shown until years after service.  Furthermore, his disabilities have been attributed to non service related factors.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.  

Service connection for PTSD is denied.  

Service connection for a psychiatric disability other than PTSD is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


